Exhibit for immediate release Nicole christian (650) 849-1649 Essex Announces Second Quarter 2008 Earnings Results Recurring funds from operations increased 11.7% for the second quarter Palo Alto, California—July 30, 2008—Essex Property Trust, Inc. (NYSE:ESS) announces its second quarter 2008 earnings results and related business activities. Funds from Operations (“FFO”) for the quarter ended June 30, 2008, totaled $40.3 million, or $1.46 per diluted share, compared to $36.5 million, or $1.32 per diluted share for the quarter ended June 30, 2007. Net income available to common stockholders for the quarter ended June 30, 2008 totaled $9.7 million, or $0.38 per diluted share, compared to net income available to common stockholders of $9.9 million, or $0.39 per diluted share, for the quarter ended June 30, 2007. The Company’s FFO, excluding non-recurring items, increased 11.7% per diluted share or $4.2 million for the quarter ended June 30, 2008 compared to the quarter ended June 30, 2007.In the 2007 quarter, the Company recorded non-recurring items including promote fees and net gains from condo sales in the amount of $0.5 million, and in the 2008 quarter there were no non-recurring items recorded.A reconciliation of FFO for non-recurring items can be found on page S-3 in the Company’s Financial Supplemental Information package. SAME-PROPERTY OPERATIONS Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property revenues, operating expenses, and net operating income (“NOI”) for the three and six months ended June 30, 2008 compared to June 30, 2007: Q2 2008 compared to Q2 2007 YTD 2008 compared to YTD 2007 Revenues Expenses NOI Revenues Expenses NOI Southern California 2.6 % 2.8 % 2.5 % 2.4 % 3.2 % 2.1 % Northern California 10.0 % 4.6 % 12.8 % 10.9 % 5.2 % 13.8 % Seattle Metro 7.8 % 4.8 % 9.4 % 8.6 % 4.8 % 10.7 % Same-property average 5.1 % 3.6 % 5.9 % 5.4 % 3.9 % 6.1 % The table below illustrates the sequential percentage change in same-property revenues, expenses, and NOI for the quarter ended June 30, 2008 versus the quarter ended March 31, 2008: Q2 2008 compared to Q1 2008 Revenues Expenses NOI Southern California 0.9 % 0.9 % 0.9 % Northern California 2.3 % 6.0 % 0.6 % Seattle Metro 1.3 % 2.8 % 0.6 % Same-property average 1.3 % 2.5 % 0.7 % 925 East Meadow Drive Palo Alto California 94313 telephone facsimile 650 494 www.essexpropertytrust.com Same-property financial occupancies for the quarters ended are as follows: 6/30/08 3/31/08 6/30/07 Southern California 95.9 % 95.2 % 95.3 % Northern California 97.6 % 97.1 % 96.5 % Seattle Metro 96.6 % 97.0 % 96.5 % Same-property average 96.4 % 95.9 % 95.8 % DEVELOPMENT Currently the Company has one development project in lease-up – Eastlake 2851, a 127-unit property located on Lake Union in Seattle, Washington.The project began leasing in late April 2008, and the community is currently 75% occupied and 92% leased or pre-leased with expected stabilization in August Pre-leasing activities have commenced at Belmont Station, a 275-unit property located near downtown Los Angeles. The property is currently 25% pre-leased and the Company is expecting issuance of temporary certificates of occupancy in the near future for occupancy beginning in August 2008.Due to delays in completion of the development and projected lease-up time of the community, total estimated capitalized interest and other costs of the development have increased by approximately $7 million. In May 2008, the Company started construction on Joule Broadway (formerly known as “Broadway Heights”), an urban development featuring 295 apartment units and 29,100 square feet of retail space in Seattle’s Capital Hill neighborhood.During the second quarter of 2008, the Company’s joint venture partner contributed land in exchange for a 50% interest in the partnership.The total estimated cost of the development is $104 million with an estimated completion of construction in September During the second quarter of 2008, the Company extended the lease to the tenant leasing its 2.1 acre television studio located in Hollywood, California until July 31, 2009. This property was purchased by the Company in 2006 for potential future apartment community development. Additional information pertaining to the location of all development projects, related costs and construction timelines can be found on page S-9 in the Company’s Supplemental Financial Information package. REDEVELOPMENT ACTIVITIES The Company defines redevelopment communities as existing properties owned or recently acquired, which have been targeted for additional investment by the Company with the expectation of increased financial returns through property improvement.Redevelopment communities typically have apartment units that are not available for rent and, as a result, may have less than stabilized operations.As of June 30, 2008, the Company had ownership interests in 13 redevelopment communities aggregating3,690 apartment units with estimated redevelopment costs of $133 million. During the second quarter of 2008, the Company returned two redevelopment projects back to stabilized operations - Mira Monte in Mira Mesa, California, and Palisades located in Bellevue, Washington. Both communities underwent exterior renovations as well as unit interior renovations including upgraded fixtures, appliances, flooring, cabinets and countertops. The post renovation increase in revenues (net of market rent increases) for June 2008 generated an annualized return on invested capital of 13 percent at Palisades and 8 percent at Mira Monte. A summary of the major redevelopment projects can be found on page S-10 in the Company’s Supplemental Financial Information Package. 2 LIQUIDITY AND BALANCE SHEET During April 2008, Essex obtained a $31.5 million loan secured by Park Hill at Issaquah, with a fixed interest rate of 5.5%, which matures in April 2018.In conjunction with this transaction, the Company settled a $30.0 million forward-starting swap for a $1.7 million payment to the counterparty.The amortization of the loss on settlement of the swap increases the effective interest rate on the mortgage loan to 6.1%.Also in April 2008, Essex obtained a second mortgage loan in the amount of $17.2 million secured by Kings Road, with a fixed interest rate at 5.6% due in January 2013. During May 2008, the Company and a joint venture partner obtained a construction loan in the amount of $60.0 million secured by the Joule Broadway development project.The loan is variable based on LIBOR plus 155 basis points and matures in June 2011 with two one-year extension options. During June 2008, Essex obtained a $22.5 million loan secured by Hampton Place, with a fixed interest rate of 6.1%, which matures in June 2018.In conjunction with this transaction, the Company settled a $20.0 million forward-starting swap for a $0.1 million payment to the counterparty.The amortization of the loss on settlement of the swap increases the effective interest rate on the mortgage loan to 6.2%. The Company has signed a letter of commitment to enter into a new five-year secured line of credit facility to replace the existing secured line of credit facility that matures in January 2009.The new secured facility will expand the existing secured facility from $100 million to $150 million, and the new facility will be expandable to $250 million.The Company anticipates that the closing date for the new secured facility will occur during the fourth quarter of 2008. GUIDANCE The
